Citation Nr: 0021432	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96 - 37 632	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a rating in excess of 20 percent for residuals 
of fracture of the left pubic ramus.  

Entitlement to service connection for right hip disability, 
including arthritis or bursitis, on a direct basis or as 
secondary to service-connected residuals of fracture of the 
left pubic ramus.  

Entitlement to a total rating based on unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to November 
1991, when she was placed on the Temporary Disability Retired 
List.  She was permanently separated with severance pay in 
December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of May and October 1995 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The claim for a rating in excess of 20 percent for 
residuals of fracture of the left pubic ramus and the claim 
for a total disability rating based on unemployability are 
plausible because the veteran has asserted that her service-
connected disability has increased in severity and renders 
her incapable of substantially gainful employment.  

2.  The claim for direct service connection for a right hip 
disability, including bursitis, is plausible because that 
disability is shown by medical diagnosis, inservice right hip 
treatment was shown by medical evidence, and a VA examination 
report of the veteran's right hip disability referred to the 
veteran's inservice stress fracture of the left pubic ramus. 



CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 20 percent for 
residuals of fracture of the left pubic ramus and the claim 
for a total disability rating based on unemployability are 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991).

2.  The claim for direct service connection for a right hip 
disability, including bursitis and arthritis, is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
or she has suffered an increase in disability such as to 
render that claimant incapable of gainful employment.  
Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  Drosky v. 
Brown, 10 Vet. App. 251 (1997).  

The record shows that the appellant is service-connected for 
residuals of fracture of the left pubic ramus, currently 
evaluated as 20 percent disabling, and that she contends that 
such disability has rendered her incapable of substantially 
gainful employment.  In support of her claim, the appellant 
has offered medical evidence and her testimony at two 
personal hearings to the effect that her service-connected 
residuals of fracture of the left pubic ramus have increased 
in severity; that she is required to use a cane, walker, or 
wheelchair for assistance in ambulation; that she is 
incapable of prolonged sitting, standing, or walking because 
of pain and functional impairment stemming from that 
disability, and that such disability, together with other 
disabilities which are the result of her residuals of 
fracture of the left pubic ramus, make it impossible for her 
to obtain and maintain substantially gainful employment.  

As noted, a claim for an increased or total disability rating 
is generally well grounded when the appellant indicates that 
he or she has suffered an increase in disability such as to 
render that claimant incapable of gainful employment.  
Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  Drosky v. 
Brown, 10 Vet. App. 251 (1997).  Evidentiary assertions on or 
accompanying a claimant's application for compensation or 
pension, and the supporting evidence must be presumed to be 
true for purposes of determining a well-grounded claim.  King 
v. Brown,  5 Vet. App. 19, 21 (1993);  Murphy v. Derwinski,  
1 Vet. App. 78, 81 (1990).  Exceptions to that rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion. King, id., at  21 (1993);  Espiritu v. 
Derwinski,  2 Vet. App. 492 (1992);  Tirpak v. Derwinski,  2 
Vet. App. 492 (1992).  For the purpose of establishing a 
well-grounded claim, the Board has presumed the credibility 
of the testimony and other evidence submitted.  

The Board finds that the veteran is capable of reporting the 
symptomatology resulting from her service-connected residuals 
of fracture of the left pubic ramus, as well as the fact that 
such symptoms have increased in severity and currently 
require the use of a cane, walker, or wheelchair for 
assistance in ambulation.  In addition, the appellant has 
shown that she currently has a medical diagnosis of bursitis 
and arthritis of the right hip; that she was treated for 
right hip symptomatology in service; and that she has 
continued to experience that symptomatology from service 
separation until the present time.  The Board is of the 
opinion that the veteran's statements are competent as to the 
existence of inservice and postservice symptomatology, and 
continuity of symptomatology.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995);  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The claims for a rating in excess of 20 percent for residuals 
of fracture of the left pubic ramus, for a total disability 
rating based on unemployability, and for service connection 
for a right hip disability, including bursitis and arthritis, 
are well grounded



REMAND

This case was previously before the Board in May 1999, at 
which time the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability, claimed as 
post-traumatic stress disorder (PTSD), was denied, and the 
remaining issues on appeal were Remanded to the RO for 
additional development of the medical and other evidence.  
The requested development has not been satisfactorily 
completed, and the case has been prematurely returned to the 
Board without compliance with the instructions contained in 
the Board's Remand order of May 1999. 

The record in this case shows that the appellant's original 
application for VA disability compensation benefits (VA Form 
21-526), received in November 1991, sought service connection 
for residuals of fracture of the left pubic ramus, for 
residuals of a left ankle injury, and for a left knee 
disability.  In May 1992, the appellant amended her claim to 
include service connection for left side pain, pain in the 
left shoulder and neck, and abnormal menses with nausea and 
vomiting.  A rating decision of January 1993 granted service 
connection for residuals of fracture of the left pubic ramus, 
evaluated as 20 percent disabling, and denied service 
connection for a left knee disability, a left ankle 
disability, left side pain, and abnormal menses with nausea 
and vomiting.  That decision did not address the veteran's 
claim for service connection for pain in the left shoulder 
and neck.  The veteran was notified of the action taken, but 
failed to initiate an appeal and that decision became final 
after one year.  However, the appellant's claims for service 
connection for a left shoulder disability and for a cervical 
disability remained pending and unadjudicated.

In November 1994, the veteran submitted claims for a rating 
in excess of 20 percent for her service-connected residuals 
of fracture of the left pubic ramus, service connection for a 
right hip disability as secondary to her service-connected 
left pubic ramus fracture, and an application for VA 
compensation or pension benefits based on permanent and total 
disability.  In a letter received at the RO in March 1995, 
the appellant complained of pain in her left shoulder, upper 
back and neck area from the use of crutches and doing push-
ups while in service, and noted that she was scheduled to be 
seen in the [VA] pain clinic.  Similar complaints were noted 
on VA Form 21-2545, completed by the veteran in connection 
with her VA examinations in March 1995.  In a March 1995 
letter to the RO, she again reported treatment for her right 
hip disability.  

A rating decision of May 1995 denied direct service 
connection for a right hip disability, but failed to address 
the veteran's claim for service connection for a right hip 
disability as secondary to her service-connected residuals of 
fracture of the left pubic ramus.  That decision further 
denied a rating in excess of 20 percent for her service-
connected residuals of fracture of the left pubic ramus, 
denied a total rating based on unemployability due to 
service-connected disability, and denied a permanent and 
total disability rating for pension purposes.  The veteran 
was notified of those determinations by RO letter of May 
1995.  The denial of the veteran's claim for abnormal menses 
was continued, and she was notified that she must submit new 
and material evidence to reopen a prior finally denied claim.  

In May 1995, the veteran submitted another application for VA 
benefits based on unemployability due to service-connected 
disability, and for a permanent and total disability rating 
for pension purposes.  A rating decision of October 1995 
denied those claims, and the veteran was notified of those 
adverse determinations.  

In a timely Notice of Disagreement, submitted in May 1996, 
the veteran appealed the denial of her claims for service 
connection for a right hip disability, for a total rating 
based on unemployability due to service-connected disability, 
for a permanent and total disability rating for pension 
purposes, and for a rating in excess of 20 percent for 
service-connected residuals of fracture of the left pubic 
ramus.  In addition, she stated that she wanted to reopen 
claims for service connection for disability of the knees, 
bilaterally; for a left foot and ankle disability, and for a 
right hip disability [sic].  

In June 1996, the RO issued a Statement of the Case 
addressing the issues of entitlement to direct service 
connection for a right hip disability, a rating in excess of 
20 percent for service-connected residuals of fracture of the 
left pubic ramus, a total rating based on unemployability due 
to service-connected disability, and a permanent and total 
disability rating for pension purposes.  In addition, the 
veteran was notified by RO letter of July 1996 of the 
requirements for and evidence needed to establish service 
connection for a right knee disability and a left foot 
condition, and the requirements and evidence needed for 
reopening claims for service connection for a left knee 
disability, for a left ankle disability, and for a right hip 
disability [sic].  

In her Substantive Appeal (VA Form 9), dated in July 1996, 
the appellant stated that the benefits she sought included 
service connection for shoulder, neck, and upper back 
disability; for left and right knee disability, including 
arthritis; for a right hip disability, for a rating in excess 
of 20 percent for her residuals of fracture of the left pubic 
ramus; for a total rating based on unemployability due to 
service-connected disability; and for a permanent and total 
disability rating for pension purposes.  

At a personal hearing held in March 1997, the RO Hearing 
Officer undertook to limit the issues on appeal to those 
issues shown in the Statement of the Case.  However, in her 
testimony, the veteran referred to knee disability requiring 
that she use crutches, as well as left side pain, pain in her 
left shoulder and chest, and bursitis in her right hip.  

The appellant subsequently submitted medical evidence showing 
that she was frequently seen in VA outpatient clinics for 
complaints and treatment for bilateral knee disabilities, 
including swelling, limitation of motion, bilateral 
degenerative arthritis with meniscal degeneration, 
patellofemoral syndrome, chondromalacia patella, and genu 
valgus, as well as right hip pain and pain in the neck, back, 
and shoulder.  

In a rating decision of August 1997, the RO granted 
nonservice-connected pension benefits to the veteran.  That 
action constituted a complete grant of the benefit sought on 
appeal as to that issue, and it is no longer in appellate 
status.  

A personal hearing was held at the RO in November 1998 before 
the undersigned traveling Member of the Board.  Although the 
issues on appeal were identified as entitlement to service 
connection for a right hip disability, a rating in excess of 
20 percent for her residuals of fracture of the left pubic 
ramus; and a total rating based on unemployability due to 
service-connected disability, the appellant offered testimony 
concerning her bilateral knee disabilities and the causal 
relationship between her service-connected left pubic ramus 
fracture and her right hip disability.  
The veteran testified that she sustained a fracture of the 
left pubic ramus while on active duty; that she currently 
experiences painful residuals of that fracture as well as 
difficulty in ambulation, balance, and discomfort on 
prolonged sitting or standing; that her service-connected 
residuals of fracture of the left pubic ramus has caused her 
to develop arthritis in her right hip joint, with painful 
symptomatology; and that her current right hip symptomatology 
was caused or worsened by her service-connected residuals of 
fracture of the left pubic ramus and warrants service 
connection on the basis of aggravation.  In addition, the 
appellant testified that she was entitled to a total 
disability rating based upon unemployability because her 
service-connected residuals of fracture of the left pubic 
ramus and disabilities secondary to that injury rendered her 
unable to obtain substantially gainful employment, 
particularly because of the limitations imposed upon her 
ability to sit, stand, or walk for prolonged periods.  A 
transcript of the testimony is of record.

In a VA Form 9 submitted in September 1999, the veteran 
claimed service connection for a bilateral knee disorder as 
secondary to her service-connected residuals of pelvic 
fracture.  In a letter received at the RO in May 2000, the 
veteran 
stated that she had earlier claimed service connection for a 
bilateral knee disability, and that the RO had failed to take 
appropriate action on those claims.  

In a July 2000 letter to the appellant, the RO informed her 
that her earlier claim for service connection for a left knee 
disability had been denied and had become final, 

and that she had not previously claimed service connection 
for a right knee disability.  She was informed of the 
requirements for submitting a well-grounded claim, for 
reopening a prior claim that had been finally denied; and the 
evidence necessary to establish well-grounded claims on a 
direct, presumptive, or secondary basis.  

The Court has held that, upon receipt of a VA Form 1-9, the 
Board must review all issues which are reasonably raised from 
a liberal reading of the appellant's substantive appeal.  
Myers v. Derwinski,  1 Vet. App. 127, 128 (1991).  Further, 
the Court has held that even after a claimant files a 
Substantive Appeal, and before the Board renders a decision, 
he or she can present to the Board his or her version of the 
issues and that, if both VA and the claimant have fulfilled 
their respective obligations, the points at issue should be 
defined and refined for the Board to review and resolve.  
Stuckey v. West,  13 Vet. App. 163 (1999).  The Court 
compared that process to the pleading system of trial courts, 
with VA guiding the claimant and his or her representative to 
identify, with some degree of specificity, the sources of 
dissatisfaction with the RO decision, and noted that it was 
the responsibility of both VA in the SOC and the appellant in 
the substantive appeal to identify issues of fact and law.  
Stuckey, id.  

The Board's review of the claims folder shows that the 
appellant has raised issues of service connection for a right 
knee disability, for a neck and left shoulder disability, for 
bilateral arthritis of the knees, for bilateral knee 
disabilities as secondary to service-connected residuals of 
fracture of the left pubic ramus, and for service connection 
for a right hip disability, including bursitis, as secondary 
to her service-connected residuals of fracture of the left 
pubic ramus, and that the RO has failed to adjudicate those 
claims.  Instead, the RO has notified the appellant of the 
need to submit evidence in support of those claims, 
notwithstanding the fact that she has already submitted such 
evidence and that the RO has a duty to adjudicate those 
additional issues on the basis of the evidence currently of 
record.  As an initial step, the RO must determine whether 
those claims are well-grounded, keeping in mind that the 
credibility of the veteran's assertions and the supporting 
evidence must be presumed to be true for purposes of 
determining a well-grounded claim.  King v. Brown,  5 Vet. 
App. 19, 21 (1993);  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  Exceptions to that rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King, id., at  21 (1993);  Espiritu v. Derwinski,  2 Vet. 
App. 492 (1992);  Tirpak v. Derwinski,  2 Vet. App. 492 
(1992).  

Further, the Court has recently announced a new three-step 
analysis that VA must perform when a veteran seeks to reopen 
a final decision based on the submission of new evidence.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
three prongs of the new Elkins test are as follows: (1) VA 
must first determine whether the veteran has presented new 
and material evidence under  38 C.F.R. § 3.156(a) (1999) in 
order to have a finally denied claim reopened under  
38 U.S.C.A. § 5108; (2) if new and material evidence has been 
presented, immediately upon reopening the claim, VA must 
decide whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
(3) if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under  38 U.S.C.A. § 5107(a) has been 
fulfilled.  Elkins, id.  If the additional evidence presented 
is not new, the inquiry ends and the claim may not be 
reopened.  Smith (Russell) v. West,  12 Vet. App. 312 (1999).

The Board cannot address in the first instance issues of 
whether new and material evidence has been submitted to 
reopen finally denied claims, but must first remand those 
issues to the RO for initial adjudication.  Thereafter, the 
RO is required to adjudicate those issues which have already 
been finally denied on the basis of whether the additional 
evidence submitted is both new and material to the issue of 
service connection for those disabilities.  

Further, in its May 1999 decision and Remand, the Board 
directed the RO to obtain a report of VA orthopedic 
examination of the veteran, including any diagnostic studies 
warranted, to determine the current severity of her service-
connected residuals of fracture of the left pubic ramus, to 
include any resulting weakness, loss of range of motion of 
the hips and knees, and any accompanying pain, to include any 
functional loss due to pain, and an opinion as to whether the 
clinical evidence is consistent with the severity of any pain 
reported by the veteran.  Further, the examiner was to 
comment as to the extent to which the veteran's service-
connected residuals of fracture of the left pubic ramus 
impacted her ability to engage in more than marginal 
employment.  The examinations conducted in October 1999 did 
not produce the requested information or opinions; rather, 
the VA orthopedic examiner stated that it was "impossible" 
to assess the level of pain experienced by the appellant and 
failed to provide other requested opinions.  The Board finds 
that another VA orthopedic examination of the veteran is 
necessary in order to obtain the information requested by the 
Board in May 1999 and not provided in the October 1999 
examination reports  

The evaluation of the veteran's service-connected residuals 
of fracture of the left pubic ramus cannot be accomplished 
until the RO obtains an appropriate orthopedic examination 
which includes the findings and opinions previously requested 
by the Board.  The issue of service connection for a right 
hip disability, including arthritis, cannot be resolved until 
the RO has addressed the issue of whether the claim for 
service connection for a right hip disability as secondary to 
service-connected residuals of fracture of the left pubic 
ramus is well grounded and, if so, until that claim has been 
adjudicated on the merits by the RO.  The RO must address in 
the first instance whether the claims for service connection 
for bilateral knee disabilities, including arthritis, as 
secondary to the veteran's service-connected fracture of the 
left pubic ramus are well grounded.  The Board finds that the 
issues of direct or secondary service connection for a right 
hip disability are inextricably intertwined, and must be 
addressed simultaneously by the Board.  The issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a left knee disability, 
including arthritis, must be addressed, as well as the issue 
of service connection for a right knee disability, including 
arthritis, a claim raised by the appellant but not addressed 
by the RO.  Further, the issues of service connection for a 
left shoulder disability and a cervical disability must be 
addressed and adjudicated by the RO in the first instance.  
In addition, the issue of a total disability rating based on 
unemployability cannot be addressed by the Board until the 
unresolved issues noted above have been adjudicated by the 
RO.  

The Court has held that an examination which fails to 
consider and address the provisions of  38 C.F.R. Part 4, 
§§ 4.40 and 4.45 (1999) is inadequate for rating purposes and 
that in such cases remand for another examination is 
mandatory.  DeLuca v. Brown,  8 Vet. App. 202 (1995).  The 
cited regulations provide, in pertinent part, that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance . . . . The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously disabled 
. . . .  38 C.F.R. Part 4, § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: . . .(b) More movement than normal (from 
flail joints, resections, nonunion of fracture, relaxation of 
ligaments, etc.) . . . (f) Pain on movement, disturbance of 
locomotion, interference with . . . weight bearing are 
related considerations (emphasis added).  38 C.F.R. Part 4, 
§ 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1999).  

On re-examination, the examining VA orthopedist and 
neurologist should specifically address matters of weakened 
movement, excess fatigability, incoordination, and loss of 
function due to pain on use or during flare-ups, as provided 
by  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (1999); and as 
required by  DeLuca, at 204-205.  

The appellant is hereby informed that in order to establish a 
well-grounded claim, there must be (1) competent evidence of 
a current disability in the form of a medical diagnosis; as 
well as (2) evidence of incurrence or aggravation of a 
disease or injury in service in the form of competent lay or 
medical evidence; together with (3) evidence of a nexus 
between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  Nexus evidence is competent medical 
evidence which links or relates a current disability to the 
veteran's period of active service or to a service-connected 
disease or injury.  The Court has defined a well-grounded 
claim as a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski,  1 
Vet. App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993).  

The appellant is further informed that in order to reopen a 
finally denied claim, she must submit new and material 
evidence.  New and material evidence means evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) (1999);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The appellant is further informed that she has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Quarles v. Derwinski,  3 Vet. App. 129 (1992);  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions>

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for any of 
the disabilities at issue.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 


obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Cleveland, and the VAMC, Allen 
Park, subsequent to June 1999.  

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for any additional service 
medical records of the veteran.  In 
addition, the veteran should be asked to 
provide copies of any service medical 
records in her possession not previously 
copied to the RO.  

3.  The RO should arrange for orthopedic 
and neurologic examinations of the 
veteran by board-certified specialists, 
if available, to determine the nature, 
extent and etiology of any residuals of 
fracture of the left pubic ramus, right 
hip disability, left and right knee 
disability, left ankle disability, left 
shoulder disability, and cervical spine 
disability found present.  The examiner 
who conducted the October 1999 
examination should not be asked to 
conduct the additional examinations 
requested in this Remand order.  The 
claims folders must be made available to 
the examiners and reviewed prior to their 
examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted, including 
electrodiagnostic testing and MRI scans, 
as required.  The examining physicians 
should specifically address matters of 
weakened movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by 38 C.F.R. Part 4,§§ 4.40, 
4.45, and 4.59.  

In addition, the examining specialists 
should each be asked to review the entire 
medical record, including all X-ray and 
CT scan studies, and to express their 
opinions as to the exact nature of the 
injury to the veteran's left pubic ramus, 
to include whether there is objective 
clinical evidence of a fracture of the 
pubic ramus, or of nerve injury in the 
area of the presumed fracture, and 
whether there are objective findings of 
orthopedic or neurological trauma or 
pathology stemming from that injury which 
are consistent with the veteran's use of 
a cane, crutches, or a wheelchair, or her 
claimed inability to sit, stand, or walk 
for prolonged periods.  The examining 
physicians should each be asked to state 
their opinions, with complete rationale, 
as to whether it is at least as likely as 
not that any right hip disability or 
bilateral knee disability found present 
is causally related to the veteran's 
service-connected residuals of fracture 
of the left pubic ramus.  

The examiners must further make 
comparative examinations of the veteran's 
right hip and left hip, express their 
opinions as to whether limitation of 
flexion of the left hip due to pain is 
the result of hip pathology or of the 
veteran's longstanding nonservice-
connected low back disability.  Further, 
the veteran should undergo examination 
for her claimed left shoulder, cervical 
spine, and bilateral knee disabilities, 
and medical opinions should be expressed 
as to whether any current disability 
found is causally related to any 
inservice trauma or pathology noted in 
the veteran's service medical records, or 
to her service-connected residuals of 
fracture of the left pubic ramus.  The 
examiners must each express their 
opinions as to the impact of any 
orthopedic or neurological disability 
found in the indicated joints upon the 
veteran's employability.  A complete 
rationale for all opinions expressed must 
be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested studies are not performed, or 
if the reports do not affirmatively 
indicate that the examiners reviewed the 
claims folders, or if any requested 
opinions are not provided in full, the 
examination reports are inadequate and 
must be returned for appropriate 
corrective action prior to returning the 
case to the Board.  

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen claims for service connection 
for left knee or left ankle disabilities, 
whether the claims for service connection 
for a right hip disability and for 
bilateral; knee disabilities, including 
arthritis, as secondary to service-
connected fracture of the left pubic 
ramus are well-grounded; entitlement to 
direct service connection for left 
shoulder, cervical spine and right knee 
disabilities, including arthritis; 
entitlement to a rating in excess of 20 
percent for residuals of fracture of the 
left pubic ramus; and entitlement to a 
total disability rating based on 
unemployability due to service connected 
disabilities, in light of the additional 
evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and her 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

